  Case 18-30300       Doc 36      Filed 03/08/19 Entered 03/08/19 14:57:24           Desc Main
                                    Document     Page 1 of 8


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 CHICAGO DIVISION
                                       :
In re:                                 :
                                       :
   Gary D. Jeffries                    :  Case No.: 18-30300
                                       :  Chapter 13
         Debtor.                       :  Judge Jacqueline P. Cox
                                       :  *********************
                                       :

                                    NOTICE OF MOTION

Notified via Electronic Filing

U.S. Trustee, Patrick S. Layng
Office of the United States Trustee, Region 11
219 S. Dearborn Street, Room 873
Chicago, IL 60604

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

David M Siegel
Attorney for Gary D. Jeffries
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com

Notified via US Postal Service

Gary D. Jeffries
17062 Waterford Dr
Lansing, IL 60438

Gary D. Jeffries
17062 Waterford Drive
Lansing, IL 60438

Please take notice that on March 18, 2019, at 9:00 a.m., or as soon thereafter as I may be heard, I
shall appear before the Honorable Judge Jacqueline P. Cox, 219 South Dearborn, Courtroom
680, Chicago, IL, 60604 or before any other Bankruptcy Judge who may be presiding in his/her


18-036601_FXF
  Case 18-30300       Doc 36    Filed 03/08/19 Entered 03/08/19 14:57:24            Desc Main
                                  Document     Page 2 of 8


place and stead and shall then and there present the accompanying motion. At that time and
place you may attend if you so choose.

                                  AFFIDAVIT OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached motion upon the parties listed above, by causing same to be mailed in a properly
addressed envelope, postage prepaid, on 8th day of March, 2019, unless a copy was provided
electronically by the Clerk of the Court.
                                                        /s/ Umair Malik
Date March 8, 2019
                                                      Signature




18-036601_FXF
  Case 18-30300       Doc 36     Filed 03/08/19 Entered 03/08/19 14:57:24          Desc Main
                                   Document     Page 3 of 8



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion was

served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

   David M Siegel, Attorney for Gary D. Jeffries, David M. Siegel & Associates, 790 Chaddick
   Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 8, 2019:

   Gary D. Jeffries, 17062 Waterford Dr, Lansing, IL 60438

   Gary D. Jeffries, 17062 Waterford Drive, Lansing, IL 60438

                                                        /s/ Umair Malik




18-036601_FXF
     Case 18-30300       Doc 36    Filed 03/08/19 Entered 03/08/19 14:57:24             Desc Main
                                     Document     Page 4 of 8



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION
                                         :
In re:                                   :
                                         :
      Gary D. Jeffries                   :  Case No.: 18-30300
                                         :  Chapter 13
         Debtor.                         :  Judge Jacqueline P. Cox
                                         :  *********************
                                         :

      MOTION FOR RELIEF FROM THE AUTOMATIC STAY (FIRST MORTGAGE)

         Nationstar Mortgage LLC d/b/a Mr. Cooper ("Creditor"), hereby moves the Court

("Motion"), pursuant to 11 U.S.C. § 362(d) to lift the automatic stay as to real property

commonly referred to as 17062 Waterford Drive, Lansing, IL 60438 ("Property"). In support of

the Motion, the Movant states the following:

1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and General Rule 2.33

         of the United States District Court for the Northern District of Illinois. This is a core

         proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion are

         proper under 28 U.S.C. § 1408 and 1409.

2.       Gary D. Jeffries (''Debtor'') filed a Chapter 13 case on October 29, 2018, ("Petition

         Date").

3.       As of the Petition Date, the Movant was the holder of a claim secured by the Property,

         more particularly described in the Mortgage ("Mortgage"), a copy of which is attached as

         Exhibit "A".




18-036601_FXF
     Case 18-30300     Doc 36      Filed 03/08/19 Entered 03/08/19 14:57:24            Desc Main
                                     Document     Page 5 of 8


4.       The above described Mortgage was given to secure a Note, ("Note"), dated August 10,

         2017 and made payable to the Movant in the original sum of $204,025.00. A copy of the

         Note is attached hereto as Exhibit "B".

5.       The Movant perfected an interest in the Property, more particularly described in the

         Mortgage, recorded in the Cook County Recorder's Office on September 15, 2017.

         Evidence of perfection is attached as Exhibit "A".

6.       Attached are redacted copies of any documents that support the claim, such as promissory

         notes, purchase order, invoices, itemized statements of running accounts, contracts,

         judgments, mortgages, and security agreements in support of right to seek a lift of the

         automatic stay and foreclose if necessary.

7.       As of March 7, 2019, the outstanding principal of the Note was $203,436.08 and the

         outstanding interest was $10,983.69.

8.       The Debtor is in default post-petition. A payment history is attached as Exhibit "C".

9.       Said failure to make post petition mortgage payments constitutes sufficient grounds for

         relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d)(1);

10.      The Property is of inconsequential value and benefit to the estate. Cause exists to lift the

         automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for these reasons:

         a. Debtor has no equity in the Property and the Property is not needed by the Debtor for

            its reorganization. Movant believes that the Property has a value of $248,420.00

            based on the Assessor's Value, which is attached hereto as Exhibit "D". As of March

            7, 2019, the estimated principal balance is $203,436.08 with additional interest

            estimated at $10,983.69, escrow advances estimated at $16,223.05 and corporate

            advances of $3,742.53 less suspense of ($126.40) total a secured claim of

18-036601_FXF
  Case 18-30300      Doc 36     Filed 03/08/19 Entered 03/08/19 14:57:24             Desc Main
                                  Document     Page 6 of 8


           approximately $234,258.95. After the costs of sale and payment of all liens on the

           Property, there will be effectively no equity in this Property. Based upon the lack of

           equity in the Property, Movant asserts that the Property is burdensome and/or of

           inconsequential value and benefit to the estate.

       b. The Movant is not being adequately protected. Per the Note and Mortgage, payments

           are applied to the last month due. Based on the foregoing, Debtor has failed to make

           periodic payments to Creditor since January 1, 2019, which unpaid payments less

           suspense are in the aggregate amount of $6,587.44 through March 2019. As of

           March 7, 2019, Debtor was to have made 5 post petition payments. Debtor has only

           made 2 post petition payments. Debtor is delinquent 3 post petition payments.

11.    The Movant requests that the Court order that Rule 4001(a)(3) is not applicable.

       WHEREFORE, the Creditor prays for the entry of the attached Order Granting Relief

from the Automatic Stay and the Trustee is hereby directed to halt disbursements to Creditor

upon the filing of the Order Granting Relief from the Automatic Stay.

                                                     Respectfully submitted,
                                                        /s/ Umair Malik
                                                     Todd J. Ruchman (6271827)
                                                     Keith Levy (6279243)
                                                     Sarah E. Barngrover (28840-64)
                                                     Adam B. Hall (0088234)
                                                     Edward H. Cahill (0088985)
                                                     Umair M. Malik (6304888)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus OH 43216-5028
                                                     614-220-5611; Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Todd J.
                                                     Ruchman.


18-036601_FXF
 Case 18-30300   Doc 36   Filed 03/08/19 Entered 03/08/19 14:57:24   Desc Main
                            Document     Page 7 of 8


                                          Contact email is
                                          tjruchman@manleydeas.com




18-036601_FXF
  Case 18-30300      Doc 36     Filed 03/08/19 Entered 03/08/19 14:57:24           Desc Main
                                  Document     Page 8 of 8



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay (First Mortgage) was served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

   David M Siegel, Attorney for Gary D. Jeffries, David M. Siegel & Associates, 790 Chaddick
   Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 8,
2019:

   Gary D. Jeffries, 17062 Waterford Dr, Lansing, IL 60438

   Gary D. Jeffries, 17062 Waterford Drive, Lansing, IL 60438
                                                       /s/ Umair Malik




18-036601_FXF
